04/22/2022



                                                                                   Case Number: DA 22-0205




              IN THE SUPREME OF THE STATE OF MONTANA
                   Supreme Court Cause No.
                                                1A 22 0205
STATE OF MONTANA,

      Plaintiff and Appellee
                                                       ORDER
      v.
                                                                        FILED
MICHAEL ANTHONY GOMEZ,                                                   APR 2 2 2022
                                                                       Bowen   Greenwood
                                                                     Clerk of Supreme Court
                                                                        State of Montane
      Defendant and Appellant.



      Notice of appeal was filed in this matter on April 22, 2022. Brent Flowers and
Greg Beebe, counsel for Appellant Michael Anthony Gomez, have filed a motion for
an order allowing them to withdraw as Gomez's counsel and appointing the Office
of the Appellate Defender (OAD) to represent Gomez.
      IT IS ORDERED that Brent Flowers's and Greg Beebe's Motion to Withdraw
is GRANTED.
      IT IS FURTHER ORDERED that Flowers's and Beebe's motion for
appointment of OAD to represent Gomez is GRANTED.
      OAD shall have 30 days from the date of this Order within which to file either
a notice of appearance or a motion to rescind this Order appointing counsel. In the
event Gomez qualifies for appointed counsel, OAD shall immediately order any
necessary transcripts not already ordered.
      The Clerk is directed to provide copies of this Order to Brent Flowers and Greg
Beebe, the Office of the Appellate Defender, the Attorney General's office, and
Michael Anthony Gomez personally.
                       CA
      Dated thisC_Z- day of April, 2022.
                                                    For the Court,




                                           2